Citation Nr: 1035607	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  99-18 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel








INTRODUCTION

The Veteran served on active duty from May 1950 to February 1954, 
and from April 1968 to April 1970. He also served with the New 
York Army National Guard both before and after his periods of 
active duty, presumably with periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the Veteran entitlement to a 
TDIU.  In a March 2006 decision, the Board also denied 
entitlement to a TDIU; however, a May 2007 order of the United 
States Court of Appeals for Veterans Claims (Court) vacated the 
denial because the TDIU claim was inextricably intertwined with 
two service connection claims that were being remanded for 
readjudication.  

In an October 2009 decision, the Board remanded the TDIU matter 
for additional development.  The Board notes that not all of the 
requested development was completed prior to return of the claims 
file to the Board for appellate consideration.  Stegall v. West, 
11 Vet. App. 268, 271 (1998) (holding that compliance by the 
Board or the RO with remand directives is neither optional nor 
discretionary, and where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant, 
if further action is required.





REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).

In view of the Stegall violation noted above, as well as the 
ambiguous and unclear medical opinion rendered regarding the 
Veteran's unemployability, the Board finds that additional 
development is required prior to appellate review.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340.  Total disability ratings for compensation may 
be assigned where the schedular rating is less than total when 
the disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16.  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the Veteran.  38 C.F.R. 
§§ 3.341(a); 4.19.  Factors to be considered are the Veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

In this case, the Veteran is currently service connected for 
three-disabilities: asbestosis, rated as 60 percent disabling; 
hearing loss in the left ear, rated as 10 percent disabling; and 
migraine headaches, rated as 0 percent disabling.  His combined 
evaluation for compensation is 60 percent, but he has one 
disability rated as at 60 percent for asbestosis, which affects 
the entire respiratory system.  As such, the schedular rating 
criteria for TDIU consideration under 38 C.F.R. § 4.16(a) have 
been met in this case.  However, the Board remanded this issue in 
October 2009, and requested outstanding copies of VA medical 
records and a VA examination and medical opinion, to determine 
whether the Veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.

The Veteran underwent a VA examination in March 2010.  The 
examiner opined that it was less likely as not that the Veteran's 
service-connected disabilities, without consideration of his 
nonservice-connected disabilities, rendered him unable to secure 
or follow a substantially gainful occupation.  The examiner wrote 
that the Veteran was disabled mostly because of his chronic pain 
in his legs due to peripheral neuropathy, his advanced age, and 
his other chronic medical problems.  She also noted that the 
Veteran's chronic fatigue and dyspnea on exertion might be due to 
chronic lung disease (asbestosis, COPD) as well as due to his 
chronic heart conditions (CAD, atrial fibrillation), overall 
health, and deconditioning due to his lack of exercise.  She also 
opined that the Veteran did not have disability due to his 
history of migraine headaches.

The Board notes that the VA examiner has determined the issue of 
employability by considering the advancing age of the Veteran, in 
opposition to 38 C.F.R. §§ 3.341(a); 4.19.  Further, her opinion 
that the Veteran's service-connected asbestosis might be 
responsible for the chronic fatigue and dyspnea on exertion, 
which he complained prevented him from working, raises a question 
whether his service-connected asbestosis alone might render him 
unable to secure or follow a substantially gainful occupation.  
In addition, the examiner does not explain why the non-service 
peripheral neuropathy and chronic pain in the legs is the primary 
reason for the Veteran's unemployability or is otherwise so much 
more debilitating than the service-connected asbestosis.  In this 
regard, the VA examination report is inadequate as there is 
essentially no rationale for the conclusion provided.  The March 
2010 opinion on unemployability is thus contradictory, confusing, 
and ultimately unhelpful as to the central question of whether 
his service-connected disabilities, specifically whether his 
service-connected asbestosis, is responsible for the Veteran's 
claimed unemployability.  Therefore, the Board is uncertain 
whether the Veteran could be entitled to the award of TDIU.  

The Board notes that once VA undertakes the effort to provide an 
examination when developing a claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  VA's 
duty to assist the Veteran includes obtaining a thorough and 
contemporaneous evaluation where necessary to reach a decision on 
the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  Because of the inadequacy of the VA examiner's 
opinion as to the Veteran's employability, the Board believes 
that on remand the RO/AMC should attempt to seek a clarifying 
addendum opinion from the March 2010 VA examiner as to whether 
the Veteran's service-connected asbestosis, without consideration 
of his nonservice-connected disabilities and his age, alone 
renders him unable to secure or follow a substantially gainful 
occupation.  The examiner must fully explain, with a complete 
rationale, why the symptomatology of the Veteran's service-
connected asbestosis, rated as 60 percent disabling, is or is not 
the cause of the Veteran's unemployability.  In the event the 
March 2010 examiner cannot be contacted to prepare a clarifying 
opinion, then the Veteran should be provided another VA 
employability examination.  

Subsequent to the Board's October 2009 remand, the RO/AMC 
adjudicated the TDIU claim in a July 2010 Supplement Statement of 
the Case (SSOC) without obtaining all of the outstanding VA 
medical records from August 2005 to the present, as the Board 
requested in its previous remand.  The RO/AMC obtained VA 
treatment records from the Tampa VAMC and the Orlando outpatient 
clinic for the period from April 2007 to September 2009.  There 
is no explanation whether the VA medical records from August 2005 
to April 2007 could not be obtained or were not requested.  Given 
the lack of necessary evidentiary development, the Board finds 
that there has not been substantial compliance with the October 
2009 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Therefore, on remand before a clarifying addendum is sought from 
the March 2010 VA examiner or the Veteran is scheduled for a new 
VA examination, the RO/AMC shall attempt to obtain copies of any 
outstanding VA medical records from the Tampa VAMC and the 
Orlando outpatient clinic in Florida, for the period from August 
2005 to April 2007.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC shall review the Veteran's 
claims file and undertake any additional 
development indicated, to include obtaining 
and associating with the claims file 
outstanding VA medical records from the Tampa 
VAMC and the Orlando outpatient clinic in 
Florida, for the period from August 2005 to 
April 2007.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, it 
should be so stated, and the Veteran and his 
representative are to be informed of any 
records that could not be obtained.

2.  After the above-noted records have been 
associated with the claims file, the RO/AMC 
shall obtain, if possible, an addendum from 
the March 2010 VA examiner.  In the addendum, 
the VA examiner is requested to again 
consider whether it is at least as likely as 
not (50 percent or more likelihood) that the 
Veteran's service-connected asbestosis 
renders him unable to secure or follow a 
substantially gainful occupation.  In doing 
so, the examiner's opinion should not 
consider either the Veteran's advancing age 
or the impact of any non-service-connected 
disabilities.  If the examiner finds that the 
Veteran's service-connected disabilities, in 
particular asbestosis, is not the cause of 
the Veteran's enemployability, a complete and 
thorough explanation must be provided, to 
include consideration of the Veteran's 
occupational history.

Copies of all pertinent records in the 
Veteran's claims file, or in the alternative, 
the claims file, must be made available to 
the examiner for review in connection with 
her clarifying addendum, including any VA 
medical records obtained on this remand from 
the period from August 2005 to April 2007.

3.  In the event the March 2010 VA examiner 
is unavailable to provide the addendum, then 
the RO/AMC shall schedule the Veteran for an 
appropriate VA examination in regards to his 
TDIU claim.  The claims file should be made 
available to and reviewed by the examiner.  
All appropriate tests and studies should be 
conducted. 

Thereafter, the examiner should opine as to 
whether, without regard to the Veteran's age 
or the impact of any non-service-connected 
disabilities, it is at least as likely as not 
(50 percent or more likelihood) that his 
service-connected disabilities render him 
unable to secure or follow a substantially 
gainful occupation. 

A complete rationale must be given for all 
opinions and conclusions expressed, including 
an explanation of any disagreement with the 
views of the March 2010 VA examiner.

4.  When the development requested has been 
completed, the case should again be reviewed 
by the RO/AMC and the claim remaining on 
appeal readjudicated.  If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



